DISMISS and Opinion Filed July 28, 2014




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-14-00132-CV

         VOLLARA, LLC AND DBG GROUP INVESTMENTS, LLC, Appellants
                                  V.
                        ENAGIC USA, INC., Appellee

                      On Appeal from the 116th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-11-00513

                            MEMORANDUM OPINION
                       Before Justices Bridges, Francis, and Lang-Miers
                                  Opinion by Justice Bridges
       Before the Court is appellants’ July 17, 2014 unopposed motion to dismiss the appeal.

Appellants have informed the Court that the parties have settled their differences. Accordingly,

we grant appellants’ motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                  /David L. Bridges/
140132F.P05                                       DAVID L. BRIDGES
                                                  JUSTICE
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

VOLLARA, LLC AND DBG GROUP                         On Appeal from the 116th Judicial District
INVESTMENTS, LLC, Appellants                       Court, Dallas County, Texas
                                                   Trial Court Cause No. DC-11-00513.
No. 05-14-00132-CV        V.                       Opinion delivered by Justice Bridges.
                                                   Justices Francis and Lang-Miers,
ENAGIC USA, INC., Appellee                         participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

      Subject to any agreement between the parties, it is ORDERED that appellee, ENAGIC
USA, INC., recover its costs of this appeal from appellants, VOLLARA, LLC AND DBG
GROUP INVESTMENTS, LLC.


Judgment entered July 28, 2014




                                             –2–